Title: From Alexander Hamilton to Ebenezer Stevens, 26 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


Sir
New-York Sept. 26th. 1799

I request that you will make inquiry for a small house, with five convenient rooms, as Quarters for my military family, and inform me of the result.
I imagine such a one may be found in Broadway, not very far from my house. I need not tell you that it should be in a situation, the most unexceptionably healthy.
With great consideration   I am Sir   Yr. obedt. Servt.

A Hamilton
Col. Stevens
